 Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 1 of 33 PageID 1



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION
NICHOLAS DEAN                        )            Civil Action No. 3:19-cv-566
                                     )
                     Plaintiff,      )
                                     )
v.                                   )
                                     )
CHARLES EASTERLING                   )
a/k/a Abdul Aziz                     )
a/k/a Nuckyt1920                     )
a/k/a Crescent Unmanned Systems, LLC )
                                     )
and                                  )
                                     )
ADVANCE LOCAL MEDIA, LLC             )
a/k/a The Times-Picayune             )
a/k/a NOLA.com,                      )
a/k/a NOLA Media Group               )
a/k/a NOLA Media Group LLC           )
a/k/a NOLA Media Group L.L.C.        )
a/k/a Advance Media Southeast LLC    )
                                     )
                     Defendants.     )
____________________________________)

                                       COMPLAINT

                          (WITH DEMAND FOR JURY TRIAL)

       Plaintiff Nicholas Dean (“Dean”), by counsel, sues Charles Easterling (“Defendant

Easterling”) and Advance Local Media, LLC d/b/a The Times-Picayune, d/b/a as NOLA.com,

and as d/b/a NOLA Media Group (“Defendant NOLA.com”) in this civil action for Common

Law Defamation Per Se (libel and slander), General Defamation (libel and slander), Defamation

by Implication (libel and slander), Intentional Infliction of Emotional Distress, Tortious

Interference with Prospective Advantage, and Assault, as a result of Defendant Easterling

causing actual damages, compensatory damages, and giving rise to punitive damages as well,
 Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 2 of 33 PageID 2



including continuing and aggravated harm to Dean‟s professional, business, and personal

reputation and livelihood. As grounds therefore, Dean alleges as follows:

                             I.      JURISDICTION AND VENUE

       1.       This Court has subject matter jurisdiction over this action pursuant to 28 United

States Code (U.S.C.) §1332 under diversity of citizenship. Jurisdiction is determined at the time

of suit, not at the time of tort. Grupo Dataflux v. Atlas Glob. Grp., L.P., 541 U.S. 567, 571

(2004). The parties are citizens of different states and the amount in controversy exceeds

$75,000.

       2.       Venue is proper for Defendants Easterling and NOLA.com pursuant to 28 U.S.C.

§ 1391(b)(3).

       3.       The Causes of Action and the injuries were caused to Dean by the Defendants‟

defamation and other tortious conduct in this district, Florida in general, nationwide, and

internationally. Florida‟s long-arm statute subjects non-residents to jurisdiction if they commit a

tortious act within the state of Florida. Fla. Stat. Ann. § 48.193(1)(a)(2).

       4.       The State of Florida is the third (3rd) largest state by population within the entire

United States such that a huge and substantial portion of the nationwide harm has occurred in

Florida.

       5.       A lawsuit may be maintained in Florida for libelous posting on a website housed

elsewhere if the site was accessible to Floridians. Internet Solutions Corp. v. Marshall, 39 So.3d

1201, 1203 (Fla. 2010).

       6.       Nonresident plaintiffs can commit tortious acts in Florida from outside the state

by virtue of "telephonic, electronic, or written communications into Florida." Internet Solutions

Corp. v. Marshall, 39 So.3d 1201, 1208 (Fla. 2010).
 Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 3 of 33 PageID 3



        7.      Under Eleventh Circuit precedent, engaging in tortious activity outside Florida

that results in injury within Florida, is committing a tortious act in Florida. Posner v. Essex Ins.

Co., Ltd., 178 F.3d 1209, 1217 (11th Cir. 1999), quoted in Silvers v. Verbata, Inc., No. 5:17-cv-

169-Oc-34PRL, 2017 U.S. Dist. LEXIS 216293, at *9 (M.D. Fla. Dec. 1, 2017).

        8.      Dean has made a prima facie showing that Defendants‟ defamatory statements

were accessed by a third party in Florida, as required by Florida law. Catalyst Pharm., Inc. v.

Fullerton, No. 17-15196, 2018 U.S. App. LEXIS 25115, at *5 (11th Cir. Sep. 5, 2018).

                                       II.     THE PARTIES

        9.      Nicholas Dean is a natural person, an individual, and a citizen of the United

States. He is a citizen of the State of Florida.

        10.     Charles Easterling, also known as, Abdul Aziz (Defendant Easterling) is a natural

person who resides in the State of Louisiana and does business as Crescent Unmanned Systems,

LLC, which is currently listed as inactive by the Louisiana Secretary of State. Defendant

Easterling writes under the internet pseudonyms, “Abdul Aziz” and “Nuckyt1920.”

        11.     Advance Local Media LLC is a New York Limited Liability Company doing

business as (a) NOLA.com, an internet website: (b) NOLA Media Group, which is stated as the

copyright holder of the content of the NOLA.com website; and (c) The Times-Picayune, a

newspaper. Advance Local Media LLC is the survivor of a 2018 merger with Advance Media

Southeast LLC, which was the survivor of a 2018 merger with The Times-Picayune LLC, a

Louisiana Limited Liability Company.           The Times-Picayune Newspaper is listed by the

Louisiana Secretary of State as “NOLA Media Group/The Times-Picayune”, and is, according to

the Secretary of State, the journal of record for the Parish of Orleans, State of Louisiana. NOLA

Media Group LLC and NOLA Media Group L.L.C. are inactive Louisiana Limited Liability
 Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 4 of 33 PageID 4



Companies. The trade name, NOLA Media Group, is registered with the Louisiana Secretary of

State by Advance Local Media LLC.

                        III.    FACTS COMMON TO ALL COUNTS

       12.     Dean sues for harm and thus damages in this district, Florida in general,

nationwide, and internationally, to himself as an individual, as a result of Defendants‟

defamation and other tortious conduct, which damages include financial harm through the loss of

Dean‟s employment with Rite of Passage in his position as principal of Crescent Leadership

Academy, the loss of future earnings of no less than the amount of his previous annual salary as

principal of Crescent Leadership Academy, $138,000 per year, from the time of his dismissal

through average retirement age, damage to his professional reputation as an educator and

education administrator, loss of professional opportunities in the field of education and

otherwise, intentional infliction of emotional distress, and assault for placing Dean in immediate

fear of bodily harm, injury, and death, by terrorists identified as such by the Federal Bureau of

Investigation; to wit, the Anti-Fascist Organization commonly known as “Antifa,” and its

associated pro-communist political street activists, as well as other harm and thus damages to be

uncovered during discovery.

                               Nicholas Dean Not a Public Figure

       13.     Dean is a private citizen and at all material times acted individually.

       14.     Dean has not sought any form of publicity, public note or prominence outside of

his engagement in his profession as a teacher and school administrator in the employment of Rite

of Passage, a private secondary school. In connection with his achievements and meritorious

conduct as a teacher and school administrator, Dean has occasionally been the subject of

newspaper articles and interviews detailing his work with at-risk students at Rite of Passage
 Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 5 of 33 PageID 5



schools, but these stories, focused on the schools managed by Rite of Passage, do not raise Dean

to the level of a public figure.

        15.     Dean has not sought or held any public office or any position in local, state, or

federal government.

        16.     Dean thus is not a public figure based on the facts.

        17.     Dean has not sought or acquired any position of public power or influence that

would give him the ability to protect himself apart from the courts within the meaning of New

York Times v. Sullivan, 376 U.S. 254 (1964).

        18.     Dean is not a public figure within the meaning of New York Times v. Sullivan, 376

U.S. 254 (1964) or its progeny.

 Defamation of Plaintiff Nicholas Dean by Defendants in News Publications and in Public

                                        Social Media Posts

        Defendant Easterling

        19.     On May 25, 2017, Defendant Easterling, under the pseudonym “Abdul Aziz”,

published a post to his public Facebook account (“Facebook Post”) and published a public

YouTube Video (“YouTube Video”) under the YouTube account of “Abdul Aziz”; both the

Facebook Post and the YouTube Video named Dean in relation to a (upon information and

belief: permitted) public gathering attended by members of the pubic both in support of and

opposed to the removal of Confederate Monuments in the City of New Orleans.

        20.     Defendant Easterling‟s May 25, 2017, Facebook Post contains photographs of

Dean taken on May 7, 2017 and statements regarding Dean; the YouTube Video contains a video

of Dean taken on May 7, 2017 and, in the description section of the video, contains the same

statements regarding Dean with the addition of text stating that at “:22 seconds into the video
 Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 6 of 33 PageID 6



[Dean] can be seen wearing two rings….” The statements in both the Facebook Post and the

YouTube Video contain untrue, spurious, defamatory, slanderous, and libelous information about

Dean‟s appearance, personal attire, and group affiliation on May 7, 2017.

       21.    Defendant Easterling‟s May 25, 2017, the Facebook Post and the YouTube Video

named Dean as principal of Crescent Leadership Academy, and stated Dean was in attendance at

the May 7, 2017, “Battle of New Orleans.” Dean was principal of Crescent Leadership Academy

and Dean was present at a permitted public demonstration in the City of New Orleans on May 7,

2017, along with numerous members of the public; however, Defendant Easterling‟s reference to

Dean in connection to a “Battle of New Orleans” infers that Dean participated in a public

altercation. Dean was not involved and did not participate in any altercation that may have

occurred on May 7, 2017.

       22.    Defendant Easterling‟s May 25, 2017, Facebook Post features a photograph of

Dean with a circle drawn around two rings worn by Dean and text added to the photograph with

an arrow pointing to the rings. The YouTube Video, rather than having markings on the

photograph, contains text in the summary section stating that at “:22 seconds into the video

[Dean] can be seen wearing two rings….” Both the Facebook Post and the YouTube Video

description go on to state that the rings depict a “Nazi SS skull” and a “German Iron Cross” and

that the rings are “both symbols of the Nazi regime.” These statements by Defendant Easterling

are untrue, spurious, defamatory, slanderous, and libelous as neither the skull ring nor the Iron

Cross ring worn by Dean in the photograph and video have any connection to the “Nazi”

party/regime or to the “SS.” The skull ring worn by Dean in the photograph is a Mexican “sugar

skull” ring and the Iron Cross or Maltese cross ring worn by Dean in the photograph is a version
 Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 7 of 33 PageID 7



of the Christian cross that predates and is not, in the form worn by Dean, a symbol of the Nazi

regime.

       23.    Defendant Easterling‟s May 25, 2017, Facebook Post states that Dean was, on

May 7, 2017, “aligned with “known white nationalist organizations, such as the Ku Klux Klan,

the League of the South, and the Based Stick Man movement.” The statement is also untrue,

spurious, defamatory, slanderous, and libelous as on May 7, 2017, Dean was neither present as a

member of nor was he “aligned with” any “known white nationalist organizations” named by

Defendant Easterling or otherwise. Dean was present as a private individual exercising his right

of assembly guaranteed in the First Amendment to the United States Constitution.

       24.    A printed copy, downloaded from the Internet, of Defendant Easterling‟s May 25,

2017, 9:45 a.m. public Facebook Post concerning Dean is attached for the Court as Exhibit A; a

printed copy, downloaded from the Internet, of screenshots of both the video and description

sections of Defendant Easterling‟s May 25, 2017 YouTube Video is attached for the Court as

Exhibit B. A video copy, downloaded from the Internet, of Defendant Easterling‟s May 25,

2017 YouTube Video will be presented into evidence.

       25.    On May 25, 2017, at 1:01 p.m., under the pseudonym “Abdul Aziz”, Defendant

Easterling published another post to his public Facebook account, bragging about having Dean

terminated from his place of employment and posting a copy of an article from NOLA.com that

repeats Defendant Easterling‟s untrue and defamatory statement that Dean had worn “Nazi-

associated rings” in a video. Defendant Easterling‟s May 25, 2017, at 1:01 p.m., Facebook Post

also falsely states that Dean was, at that time “out” implying he had been terminated from his

position as principal. Dean had not been terminated from his employment on May 25, 2017;

Dean‟s date of termination from his employment was May 30, 2017.
 Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 8 of 33 PageID 8



       26.     A printed copy, downloaded from the Internet, of Defendant Easterling‟s May 25,

2017, 1:01 p.m. public Facebook Post concerning Dean is attached for the Court as Exhibit C.

       27.     The false statements contained in Defendant Easterling‟s May 25, 2017, 9:45 a.m.

Facebook Post and the YouTube Video, cited as factual by the press, were of direct cause to

Dean‟s eventual termination from employment at Crescent Leadership Academy.              Prior to

Defendant Easterling‟s defamatory statements, which were picked up by the press and cited as

fact, Dean had received positive coverage from the press as illustrated in numerous positive

media stories about Dean‟s leadership at Crescent Leadership Academy.

       Defendant NOLA.com

       28.     On May 25, 2017, Defendant NOLA.com published an article by Danielle

Dreilinger, entitled “New Orleans principal loses job after wearing Nazi-associated rings in

video” (May 25 Article). The May 25 Article contains untrue, spurious, defamatory, slanderous,

and libelous information about Dean.

       29.     The May 25 Article states incorrectly that Dean lost his job “shortly after a video

surfaced showing him wearing rings associated with white nationalism and the Nazi movement.”

Dean attended the rally as an individual concerned with the actions of the local government. He

has never had any involvement with white nationalist organizations. Moreover, the “Nazi SS

Skull” noted in the article and shown in Defendant Easterling‟s YouTube Video, is a Mexican

sugar skull. The German Iron Cross precedes the Nazi regime and is no indication whatsoever of

any white nationalist sentiment on the part of Dean.

       30.     The May 25 Article contains a photograph, which is a screenshot from Defendant

Easterling‟s May 25, 2017 YouTube Video, with the caption “Crescent Leadership Academy

Principal Nicholas Dean appeared in a video wearing rings associated with white nationalism
 Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 9 of 33 PageID 9



and the Nazi movement,” repeating the false and defamatory statements made by Defendant

Easterling in his May 25, 2017, 9:45 a.m. Facebook Post and the YouTube Video.

        31.     The May 25 Article repeats in its opening paragraph, the false statement that Dean

was shown in a video “wearing rings associated with white nationalism and the Nazi

movement.”

        32.     The May 25 Article, after quoting Dean as stating that he was not protesting either

side in the monument removal, and, after quoting Dean‟s statement on a podcast that he is not a

“white supremacist or KKK member,” then states, referring to Defendant Easterling‟s May 25,

2017, YouTube Video, that the video shows Dean “wearing two rings that appear similar in

design to those used as symbols of white nationalism: a German Iron Cross and a skull ring

that was awarded to key members of the SS.” Here, Defendant NOLA.com, apparently fully

aware that the statements being made were false and defamatory, attempted to insulate itself

from litigation by including the phrase “appear similar in design” when stating that the rings

worn by Dean in the YouTube Video were “symbols of white nationalism.”

        33.     In the remainder of the May 25 Article NOLA.com maligns Dean‟s character by

amassing inferences that Dean‟s statement of his neutrality on the monument removal issue was

untrue and that he supported monument removal, an inference which is intended to malign

Dean‟s character.

        34.     The May 25 Article refers to the cross ring worn by Dean in the video and, with

quotes from the Anti-Defamation League and the Southern Poverty Law Center, and concludes

that Dean‟s mode of dress in the YouTube Video is “very popular among „alt-right‟ street

activists.” Dean is not an “alt-right street activist.”
Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 10 of 33 PageID 10



       35.     The May 25 Article quotes Defendant Easterling‟s video, stating that the event at

which Dean appeared was the "May 7, 2017 „Battle of New Orleans‟ aligned with known white

nationalist organizations, such as the Ku Klux Klan, League of the South and the Based Stick

Man movement." Members of the public both in support of and in opposition to monument

removal attended the May 7, 2017 event; Dean was not aligned with either side of the

controversy.

       36.     The May 25 Article cites Dean‟s appearance on an internet podcast during which

he was interviewed about his firing. Defendant NOLA.com takes every opportunity to cite

statements of Dean and his appearance on the podcast as supposed evidence that his statement of

neutrality on monument removal was untrue and to prove that Dean is, in reality, someone who

holds opinions that are generally vilified by the public. NOLA.com later retracted one such

statement in the May 25 Article that had been incorrectly attributed to Dean; the statement made

by another guest on the podcast.

       37.     The May 25 Article delineates the alleged failure of Dean to sufficiently disavow

a statement by the podcast host about the political opinions of college professors, in general,

which NOLA.com, as a member of liberal media, finds objectionable. The article further states

that the podcast was reposted by a “racist site,” implying that because Dean appeared on the

podcast, he must be a racist. Dean has no knowledge of or control over whether the podcast was

reposted and no knowledge as to whether it was reposted by a so-called “racist” site. Defendant

NOLA.com‟s association of Dean with a so-called “racist site” is another attempt to damage his

reputation by amassing supposed proofs that his statement of neutrality on monument removal

was untruthful and that he is actually a racist whose firing was justified.
Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 11 of 33 PageID 11



       38.     A printed copy, downloaded from the Internet, of Defendant NOLA.com‟s May

25 Article, as it currently appears on Defendant NOLA.com‟s website, entitled “New Orleans

principal loses job after wearing Nazi-associated rings in video‟” is attached for the Court as

Exhibit D. An alternate (shortened) version of Defendant NOLA.com‟s May 25 Article entitled

“New Orleans principal loses job after wearing Nazi-associated rings in video” downloaded from

the Internet, is attached for the Court as Exhibit E.      Plaintiff Dean will establish through

discovery, the chronology of edits and changes made to the May 25 Article appearing online at

Defendant NOLA.com‟s website.

       39.     On May 26, 2017, Defendant NOLA.com published an “opinion” article by Jarvis

DeBerry, entitled “Principal in Nazi gear is gone, just like the monuments he supported:

Opinion” (May 26 Article).       The May 26 Article contains untrue, spurious, defamatory,

slanderous, and libelous information about Dean. The inclusion of untrue, spurious, defamatory,

slanderous, and libelous information about Dean in an “opinion” article does not shield

Defendant NOLA.com from liability for the defamatory statements contained in the May 26,

2017 Article, which it published.

       40.     The May 26 Article contained numerous defamatory statements including, “the

principal of a New Orleans public school (referring to Dean) decided to walk outside wearing his

Nazi paraphernalia…”; “we wouldn't know of his racist beliefs….”; “If he's going to dress up

like a Nazi and talk Nazi talk…”; and the May 26 Article also refers to Dean as a “Nazi getting

hired as a principal.” Dean is not and has never been a “Nazi” or associated with any group

identified as or identifying itself as a “Nazi” group. Dean was not, on the occasion referred to by

the May 26 article or at any other time, wearing “Nazi paraphernalia” and was not “dress[ed] up

like a Nazi.” Dean does not hold “racist beliefs.”
Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 12 of 33 PageID 12



       41.     The May 26 Article speculates that Dean had “ulterior motives”, implied to be

negative motives, in seeking and holding a job as principal of an “almost all-black school.”

Dean had no negative or “ulterior” motives in working for eleven (11) years for Rite of Passage,

a company that manages schools for troubled, at-risk, and vulnerable children in several states.

As will be shown at trial, Dean worked for Rite of Passage at four (4) different schools, working

his way up from teacher to the position of principal. Dean and the schools at which he was

employed received numerous accolades for the accomplishments made with and on behalf of

students during his employment.

       42.     The May 26 Article refers to a “video [presumably Defendant Easterling‟s

YouTube video] of Dean wearing “Nazi paraphernalia” and states that the video shows Dean

“wearing two rings that have been used as symbols of white nationalism: a German Iron Cross

and a skull ring that was awarded to key members of the SS.” These statements by Defendant

NOLA.com are untrue, spurious, defamatory, slanderous, and libelous as neither the skull ring

nor the Iron Cross ring worn by Dean in the photograph and video have any connection to the

“Nazi” party/regime or to the “SS.” The skull ring worn by Dean in the photograph is a Mexican

“sugar skull” ring and the Iron Cross or Maltese cross ring worn by Dean in the photograph is a

version of the Christian cross that predates and is not, in the form worn by Dean, a symbol of the

Nazi regime.

       43.     The false statements published by Defendant NOLA.com in the May 26 Article

were, by the authors admission, intended to interfere with Dean‟s employment opportunities and

blacklist him from the educational profession.

       44.     Defendant NOLA.com‟s intent to interfere with Dean‟s employment opportunities

and blacklist him from the educational profession is further evidenced by its publication of a
Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 13 of 33 PageID 13



previous article, on May 22, 2017, updated May 23, 2017, by Danielle Dreilinger, entitled

“Principal photographed with Confederate monument protesters is „removed from campus‟”

(May 22 Article).

       45.     A printed copy, downloaded from the Internet, of Defendant NOLA.com‟s May

22 Article entitled “Principal photographed with Confederate monument protesters is „removed

from campus‟” is attached for the Court as Exhibit F.

                                 Publication and Dissemination

       46.     On information and belief, Defendant Easterling‟s public Facebook account,

Abdul Aziz, had numerous account “followers” on May 25, 2017, (the precise number to be

determined through discovery) in whose timelines the post appeared. These followers had the

ability to immediately “share” Defendant Easterling‟s May 25, 2017, public Facebook Post, in

turn to their followers, in an exponentially increasing manner across the Internet; additionally,

Defendant Easterling‟s May 25, 2017, Facebook Post being a public, rather than a private post,

became available, beginning May 25, 2017, and continuing through this date, to anyone using the

internet with access to Facebook (upon information and belief, all Internet users, whether

registered with Facebook or not, can access public Facebook Posts). Accordingly, starting on

May 25, 2017, and continuing through the current date, Defendant Easterling‟s May 25, 2017

public Facebook Post became available to persons in this district, Florida in general, the United

States as a whole, and internationally via the Internet.

       47.     On information and belief, Defendant Easterling‟s public YouTube account,

Abdul Aziz, had numerous account “subscribers” on May 25, 2017, (the precise number to be

determined through discovery) in whose recommendations the video appeared. Additionally

Defendant Easterling‟s May 25, 2017 YouTube Video was immediately available to anyone
Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 14 of 33 PageID 14



searching the internet for information on the removal of the monuments in New Orleans and the

video appeared in the recommendations of YouTube users according to a proprietary algorithm

used by YouTube to recommend content to anyone accessing its site. Members of the public

accessing YouTube also immediately had the ability to “share” the Video and/or “embed” it in,

for example, social media posts, forums, and blogs, across the internet. As of January 28, 2019,

Defendant Easterling‟s May 25, 2017 YouTube Video had a count of over 32,000 views.

Accordingly, starting on May 25, 2017, and continuing through the current date, Defendant

Easterling‟s May 25, 2017 YouTube Video became available to persons in this district, Florida in

general, the United States as a whole, and internationally via the Internet.

       48.     Defendant Easterling‟s May 25, 2017 public Facebook Post was made at 9:45

a.m., Central Time; the time of publication of Defendant Easterling‟s May 25, 2017 YouTube

Video is to be determined through discovery.

       49.     Upon information and belief, Defendant Easterling‟s May 25, 2017 public

Facebook Post (or Defendant Easterling‟s May 25, 2017 YouTube Video if determined through

discovery to have been earlier in time on that date) is the first publication by Defendant

Easterling of which Dean was the subject or in which Dean was mentioned.

       50.     Defendant Easterling‟s May 25, 2017 public Facebook Post and Defendant

Easterling‟s May 25, 2017 YouTube Video concern a (upon information and belief: permitted)

public protest of the removal of Confederate Monuments in New Orleans, Louisiana on May 7,

2017. Defendant Easterling‟s May 25, 2017 public Facebook Post and YouTube Video are

devoted to Dean, one of many members of the public who participated in the public assembly.

Defendant Easterling refers to Dean in relation to an allegation that there ensued something

referred to by Defendant Easterling as a “Battle of New Orleans” inferring some kind of public
Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 15 of 33 PageID 15



altercation, which, if any such event occurred, did not involve Dean. Defendant Easterling‟s

May 25, 2017 public Facebook Post concentrated on Plaintiff and did not mention any other

members of the public who appeared on May 17, 2017 to engage in the free exercise of speech

and public assembly, which are rights guaranteed by the Constitution of the United States.

       51.     A Facebook Post detailing the public events surrounding the Confederate

Monument events in New Orleans on May 7, 2017 could have been written and would still have

been complete had Dean been omitted entirely from the Facebook Post. Upon information and

belief, many individuals appeared in public in the City of New Orleans on May 7, 2017, either in

support of or in opposition to the removal of the City‟s Confederate Monuments. Information

about Dean is not necessary to convey a description of the event or its participants.

       52.     Defendant Easterling‟s May 25, 2017, public Facebook Post and YouTube Video

remain available on the worldwide Internet through today. The YouTube Video has been viewed

more than 32,000 times.

       53.     Defendant Easterling‟s May 25, 2017, textual and photographic depictions of

Plaintiff have been published in both print and Internet editions of The Huffington Post, The

Root, The Daily Mail, Atlanta Black Star, The New Orleans Advocate, The Times-Picayune,

NOLA.com, Yahoo Canada, and others; these have also been broadcasted on radio programs by

stations WBOK and WWL.

       54.     On information and belief, members of the public in the state of Florida viewed

Defendant Easterling‟s May 25, 2017, public Facebook Post and YouTube Video.

       55.     On information and belief, Defendant NOLA.com on May 25, and May 26, 2017

published the May 25, and May 26 Articles on its internet website, which functions as a daily

online newspaper. Defendant NOLA.com‟s May 25, and May 26 Articles became available on
Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 16 of 33 PageID 16



their dates of publication and continuing through this date, to anyone using the internet. All

Internet users can access the NOLA.com website and where the articles regarding Dean remain

posted. Accordingly, starting on May 25, and May 26, 2017, and continuing through the current

date, Defendant NOLA.com‟s May 25, and May 26 Articles became available to persons in this

district, Florida in general, the United States as a whole, and internationally via the Internet.

       56.     On information and belief, members of the public in the state of Florida viewed

Defendant NOLA.com‟s May 25, and May 26 Articles.

       57.     Defendants‟ defamatory statements against Dean are exceedingly numerous,

extensive, detailed, and defamatory in numerous respects. Many of Defendants‟ statements each

include multiple and overlapping topics of defamation against Dean.

       58.     By letter to Defendant Easterling dated April 17, 2019, Counsel for Dean made a

Demand for Retraction of Defamation Pursuant to §770.01 Florida Statutes of the two May 25,

2017 public Facebook Posts and the May 25, 2017 YouTube Video. Defendant Easterling has

not published or posted a correction or retraction. His Facebook Posts and YouTube Video are

still posted on - and being published on – the Internet and other media sites. A copy of the April

17, 2019 Demand letter is attached as Exhibit G.

       59.     By letter to NOLA.com dated April 17, 2019, Counsel for Dean made a Demand

for Retraction of Defamation Pursuant to §770.01 Florida Statutes of NOLA.com‟s May 25 and

May 26 Articles about Dean. Defendant NOLA.com has not published or posted a correction or

retraction. Defendant NOLA.com‟s May 25 and May 26 Articles are still posted on the Internet

on the NOLA.com website. A copy of April 17, 2019 Demand letter to Defendant NOLA.com is

attached as Exhibit H.

   Use of False and Misleading Information by Defendants and/or Failure to Fact Check
Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 17 of 33 PageID 17



       60.    Defendant Easterling‟s defamation that Dean appeared in public in connection to

a “Battle of New Orleans” inferring that Dean participated in a public altercation is false and

misleading including but not limited to the fact that Dean was not involved and did not

participate in any altercation that may or may not have occurred on May 7, 2017.

       61.    Defendant Easterling‟s defamation of Dean that the rings worn by Dean on May

7, 2017, depict a “Nazi SS skull” and a “German Iron Cross” and that the rings are “both

symbols of the Nazi regime” is false and misleading, including but not limited to the fact that

neither the skull ring nor the Iron Cross ring worn by Dean in the photograph and video have any

connection to the “Nazi” party/regime or to the “SS.” The skull ring worn by Dean in the

photograph is a Mexican “sugar skull” ring, which is a Latin ornamental ring. The Iron Cross or

Maltese cross ring worn by Dean in the photograph is a version of the Christian cross that dates

back to the 12th century. The German Iron Cross remains the equivalent of the American Medal

of Honor; in 2010 the German Army awarded fourteen American soldiers the Iron Cross for

risking their lives to save German soldiers. The Anti-Defamation League (“ADL”) states on its

website that “the use of the Iron Cross in a non-racist context has greatly proliferated in the

United States” and that an “Iron Cross in isolation (without a superimposed swastika or without

other accompanying hate symbols) cannot be determined to be a hate symbol.” Dean‟s Iron

Cross ring does not have a superimposed swastika and is not accompanied by any other “hate

symbol.”

       62.    Defendant Easterling‟s defamation of Dean publishing that that Dean was, on

May 7, 2017, “aligned” with “known white nationalist organizations, such as the Ku Klux Klan,

the League of the South, and the Based Stick Man movement” is false and misleading, including

but not limited to the fact that on May 7, 2017, Dean was neither present as a member of nor was
Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 18 of 33 PageID 18



he “aligned with” any “known white nationalist organizations” named by Defendant Easterling

or otherwise. Dean was present as a private individual interested in the expected removal of the

statue of General Robert E. Lee from atop a tall column in a small park located at the intersection

known as Lee Circle. Dean was exercising his Constitutional right of assembly to gather with

other members of the public concerned about the actions of New Orleans‟ City government in

removing the Lee statue, which had been extant in and had constituted a part of the history,

culture, architecture, and tourism industry of the City of New Orleans for over 80 years, as well

as concerned about the actions of violent Antifa protesters attacking citizens gathered at the site.

On May 7, 2017, Dean chose to stand in physical proximity with and offer protection to the

nonviolent persons assembled. On May 7, 2017, Dean chose not to stand in physical proximity

with violent demonstrators, including Antifa members who had at an event on May 1, 2017,

attacked members of the public without intervention by New Orleans police. Dean‟s physical

proximity to members of any particular organization or group does not constitute alignment with

or membership in such groups. On May 7, 2017, Dean wore a batting helmet and carried a

wooden shield as protection from possible attacks by members of Antifa because he was aware

of violence perpetrated on persons assembled at the May 1, 2017, event.

       63.     In his May 25, 2017 Facebook Posts and YouTube Video, Defendant Easterling

falsely stated that the rings worn by Dean depict a “Nazi SS skull” and a “German Iron Cross”

and that the rings are “both symbols of the Nazi regime.” These false statements were cited as

fact and disseminated by the press, however, the New Orleans Advocate in its May 25, 2017

article on the story, included the following statement from the Anti-Defamation League (ADL)

       Mark Pitcavage, of the Anti-Defamation League‟s Center on Extremism, said
       Spartan symbols are often used by rightwing extremists, though he added that the
       video alone in this case was not enough to conclude Dean has white supremacist
       or Nazi leanings. He expressed some doubts that Dean‟s skull ring was actually a
Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 19 of 33 PageID 19



       reference to the so-called Totenkopf, an old German symbol made up of a skull
       and crossbones that was often used by the Nazis. And he said the Iron Cross is not
       necessarily used as a hate symbol.

Had Defendant Easterling checked his allegations with the ADL, as the Advocate did, he would

have known his statements were false and misleading.

  Actual Malice and Punitive Damages: Defendant Easterling is an Expert in Journalism

       64.     Actual malice can be found if Defendant Easterling published defamatory

statements with a reckless disregard of the truth or used slipshod or sketchy investigative

techniques.

       65.     Reckless disregard of the truth can be shown when there is little investigative

effort expended initially or signals of the falsehood of reporting are ignored, or no additional

inquiries were made after the editors knew or should have known that the published accounts

were untrue.

       66.     Actual malice can also be proved by circumstantial evidence.         Evidence of

negligence, of motive and of intent may be adduced for the purpose of establishing, by

cumulation and by appropriate inferences, the fact of a Defendant Easterling's recklessness or of

his knowledge of falsity. Reader's Digest Assn. v. Superior Court 37 Cal.3d 244, 257 (1984).

       67.     Defendant Easterling styles himself as a “photo-journalist” and as such should be

trained, experienced, and disciplined in journalistic standards and ethics.

       68.     Defendant Easterling‟s May 25, 2017 Facebook Posts and YouTube Video are not

neutral reports in which errors could be classified as simply inadvertent. Defendant Easterling‟s

May 25, 2017 Facebook Posts and YouTube Video constitute an intentional, politically driven,

falsified, and misleading attack on Dean, which was meant to cause Dean to lose his job.

Defendant Easterling‟s May 25, 2017. 1:01 p.m. Facebook Post shows that he felt he had
Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 20 of 33 PageID 20



accomplished his purpose by causing Dean to be “out” of his position at Crescent Leadership

Academy.

Use of False and Misleading Information by Defendant NOLA.com and/or Failure to Fact

                                             Check

        69.    Defendant NOLA.com‟s defamation, in its May 25 Article, includes but is not

limited to the article‟s headline which states that Dean was “wearing Nazi-associated rings in

video”, is false and misleading including but not limited to the fact that the rings worn by Dean

and shown in Defendant Easterling‟s YouTube Video, were not Nazi-associated rings, but rather,

a Mexican sugar skull ring and a German Iron Cross ring, neither of which are Nazi-associated

symbols and neither of which is an indication of any white nationalist sentiment on the part of

Dean.

        70.    Defendant NOLA.com‟s defamation, in its May 25 Article, includes but is not

limited to the statement that Defendant Easterling‟s May 25, 2017, YouTube Video, shows

Dean “wearing two rings that appear similar in design to those used as symbols of white

nationalism: a German Iron Cross and a skull ring that was awarded to key members of the

SS.” Here, Defendant NOLA.com, apparently fully aware that the statements being made were

false and defamatory, attempted to insulate itself from liability by including the phrase “appear

similar in design” when stating that the rings worn by Dean in the YouTube Video were

“symbols of white nationalism.” The rings worn by Dean in the YouTube Video, a Mexican

sugar skull ring and a German Iron Cross ring, were not symbols Nazi association or of white

nationalism.

        71.    Defendant NOLA.com‟s defamation, in its May 25 Article, includes but is not

limited to an attempt to damage Dean‟s reputation by amassing supposed proofs that his
Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 21 of 33 PageID 21



statements of neutrality on monument removal, also included in the May 25 Article, were

untruthful and that he is actually a racist whose firing was justified.

       72.     Defendant NOLA.com‟s defamation, in its May 25 Article, includes but is not

limited to its conclusion that Dean‟s mode of dress in the YouTube Video is “very popular

among „alt-right‟ street activists.” Dean is not an “alt-right street activist.” Thus, in addition to

making false and misleading statements regarding Dean‟s apparel, Defendant NOLA.com infers

that Dean‟s statements of neutrality on the question of monument removal must be a lie since he

was dressed in a manner that is “very popular among „alt-right‟ street activists.”

       73.     Defendant NOLA.com‟s defamation, in its May 25 Article, includes but is not

limited to the inclusion of a photograph, which is a screenshot from Defendant Easterling‟s May

25, 2017 YouTube Video, with the caption “Crescent Leadership Academy Principal Nicholas

Dean appeared in a video wearing rings associated with white nationalism and the Nazi

movement,” repeating the false and defamatory statements made by Defendant Easterling in

his May 25, 2017, 9:45 a.m. Facebook Post and the YouTube Video. The rings worn by Dean in

the YouTube Video, a Mexican sugar skull ring and a German Iron Cross ring, were not

symbols Nazi association or of white nationalism.

       74.     Defendant NOLA.com‟s defamation, in its May 26 Article, includes but is not

limited to the headline of the article, which states that “Principal in Nazi gear is gone, just like

the monuments he supported: Opinion.” Dean was not “in Nazi gear” and did not support the

Confederate monuments. The rings worn by Dean in the YouTube Video, a Mexican sugar

skull ring and a German Iron Cross ring, were not symbols Nazi association or of white

nationalism. Dean was present as a private individual exercising his right of assembly

guaranteed in the First Amendment to the United States Constitution. Dean attended the rally as
Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 22 of 33 PageID 22



an individual concerned with the actions of the local government. He has never had any

involvement with white nationalist organizations.

       75.     Defendant NOLA.com‟s defamation, in its May 26 Article, includes but is not

limited to numerous defamatory statements including, “the principal of a New Orleans public

school (referring to Dean) decided to walk outside wearing his Nazi paraphernalia…”; “we

wouldn't know of his racist beliefs….”; “If he's going to dress up like a Nazi and talk Nazi

talk…”; and the May 26 Article also refers to Dean as a “Nazi getting hired as a principal.”

Dean is not and has never been a “Nazi” or associated with any group identified as or identifying

itself as a “Nazi” group. Dean was not, on the occasion referred to by the May 26 article or at

any other time, wearing “Nazi paraphernalia” and was not “dress[ed] up like a Nazi.” Dean does

not hold “racist beliefs.”

       76.     Defendant NOLA.com‟s defamation, in its May 26 Article, includes but is not

limited to Article refers to a “video [presumably Defendant Easterling‟s YouTube video] of

Dean wearing “Nazi paraphernalia” and states that the video shows Dean “wearing two rings that

have been used as symbols of white nationalism: a German Iron Cross and a skull ring that was

awarded to key members of the SS.”        The skull ring worn by Dean in the photograph is a

Mexican “sugar skull” ring and the Iron Cross or Maltese cross ring worn by Dean in the

photograph is a version of the Christian cross that predates and is not, in the form worn by Dean,

a symbol of the Nazi regime.

 Actual Malice and Punitive Damages: Defendant NOLA.com is an Expert in Journalism

       77.     Actual malice can be found if Defendant NOLA.com published defamatory

statements with a reckless disregard of the truth or used slipshod or sketchy investigative

techniques.
Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 23 of 33 PageID 23



       78.     Reckless disregard of the truth can be shown when there is little investigative

effort expended initially or signals of the falsehood of reporting are ignored, or no additional

inquiries were made after the editors knew or should have known that the published accounts

were untrue.

       79.     Actual malice can also be proved by circumstantial evidence.         Evidence of

negligence, of motive and of intent may be adduced for the purpose of establishing, by

cumulation and by appropriate inferences, the fact of a Defendant NOLA.com's recklessness or

of his knowledge of falsity. Reader's Digest Assn. v. Superior Court 37 Cal.3d 244, 257 (1984).

       80.     Defendant NOLA.com is the official journal of the Parish of Orleans, styles itself

a newspaper and a news organization and as such should use trained, experienced, and

disciplined journalistic standards and ethics.

       81.     Defendant NOLA.com‟s May 25 and May 26 Articles are not neutral reports in

which errors could be classified as simply inadvertent. Defendant NOLA.com‟s May 25 and

May 26 Articles constitute intentional, politically driven, falsified, and misleading attacks on

Dean, which were meant to cause Dean to lose his job and to blacklist him in the education

profession.

                                  IV.      CAUSES OF ACTION

                                   FIRST CAUSE OF ACTION

                                Common Law Defamation “Per Se”

       82.     Plaintiff repeats and re-alleges each and every allegation of the foregoing

paragraphs as if fully set forth herein.
Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 24 of 33 PageID 24



          83.   Defendants have defamed Dean by knowingly, intentionally, willfully, or

negligently publishing statements about the Plaintiff which they knew or should have known to

be false.

          84.   Defendants made false statements that are Defamation Per Se, accusing Dean of

alignment with groups vilified in the minds of most Americans.

          85.   First, among other accusations, Defendants state that Dean participated in a

“Battle of New Orleans” inferring that Dean participated in a public altercation. This is Libel

Per Se.

          86.   Second, among other accusations, Defendants state that Dean wore rings on May

7, 2017, depicting a “Nazi SS skull” and a “German Iron Cross” and that the rings are “both

symbols of the Nazi regime.” This is Libel Per Se.

          87.   Third, among other accusations, Defendants state that Dean that Dean was, on

May 7, 2017, “aligned with “known white nationalist organizations, such as the Ku Klux Klan,

the League of the South, and the Based Stick Man movement.” This is Libel Per Se.

          88.   Defendants knew that their public statements about Dean would cause severe

damage to the reputation, business opportunities, social relationships, and the career of Dean.

          89.   A statement is per se defamatory if it falsely imputes to another conduct,

characteristics, or a condition incompatible with the proper exercise of his lawful business, trade,

profession or office; in other words, if it tended to injure Plaintiff in his trade or profession.

          90.   A statement is also per se defamatory if “it imputes to another (a) a criminal

offense amounting to a felony, or (b) a presently existing venereal or other loathsome and

communicable disease, or (c) conduct, characteristics, or a condition incompatible with the

proper exercise of his lawful business, trade, profession, or office, or (d) the other being a
Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 25 of 33 PageID 25



woman, acts of unchastity.” Campbell v. Jacksonville Kennel Club, Inc., 66 So.2d 495, 497 (Fla.

1953) citing Restatement, Torts, Section 570.

       91.     For Defamation Per Se, actual malice need not be shown because damages are

presumed. Campbell v. Jacksonville Kennel Club, Inc., 66 So.2d 495, 497 (Fla. 1953); Wolfson v.

Kirk, 273 So.2d 774 (Fla. Dist. Ct. App. 4th Dist. 1973).

       92.     Statements are “defamatory per se,” recognized under Florida law when

statements are so powerful in their ability to hurt someone that Florida law presumes them to be

harmful as a matter of law. Dean v. Knox, 23 Fla. 595, 3 So. 211, 217 (1887), such that a court

will allow damages to be awarded in these cases even if no evidence of harm has been presented.

“[T]he law presumes malice in their utterance,” Abraham v. Baldwin, 52 Fla. 151, 42 So. 591,

592 (1906), where the words are “… of such common notoriety established by the general

consent of men, that the courts must of necessity take judicial notice of its harmful effect.” Layne

v. Tribune Co., 108 Fla. 177, 146 So. 234, 236 (1933).

                                 SECOND CAUSE OF ACTION

                                Common Law General Defamation

       93.     Plaintiff Dean repeats and re-alleges each and every allegation of the foregoing

paragraphs as if fully set forth herein.

       94.     The Defendants have defamed Plaintiff by knowingly, intentionally, willfully, or

negligently publishing statements about the Plaintiff which they knew or should have known to

be false or misleading.

       95.     To establish General Defamation, a plaintiff need only show: (1) publication; (2)

falsity; (3) if the subject were a public figure, which Dean is not, that the Defendants acted with
Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 26 of 33 PageID 26



knowledge or reckless disregard as to the falsity; (4) actual damages; and (5) the statement must

be defamatory.

       96.       Pleading in the alternative to the First Cause of Action, Plaintiff re-alleges each of

the statements, labeled First through Third, alleged under the First Cause of Action, supra, as

Defamation Per Se, and here alleges that each of those statements are also General Defamation

under Florida law.

       97.       Dean thus claims here that if the Court finds that any of the statements, labeled

First through Third, under the First Cause of Action above do not constitute as Defamation Per

Se, then in the alternative Plaintiff claims here that any and all such statements not qualifying as

Defamation Per Se constitute General Defamation against Plaintiff Dean.

       98.       Plaintiff therefore re-alleges and incorporates by reference as if set forth fully

herein each and all of the statements labeled First through Third, above.

       99.       In addition, Defendants also made other defamatory statements that are also

General Defamation.

       100.      As General Defamation, Defendants published about Dean that he was “aligned”

with “known white nationalist organizations, such as the Ku Klux Klan, the League of the South,

and the Based Stick Man movement”, which statement is false and misleading, for reasons

including but not limited to the fact that on May 7, 2017, Dean was neither present as a member

of nor was he “aligned with” any “known white nationalist organizations” named by Defendants

or otherwise. Dean was present as a private individual interested in the expected removal of the

statue of General Robert E. Lee.
Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 27 of 33 PageID 27



       101.    As General Defamation, Defendants published about Dean that he participated in

a “Battle of New Orleans” inferring that Dean participated in a public altercation, which, if any

altercation occurred did not involve Dean.

       102.    As General Defamation, Defendants published about Dean that he Dean wore

rings on May 7, 2017, depicting a “Nazi SS skull” and a “German Iron Cross” and that the rings

are “both symbols of the Nazi regime”, which statements are false and misleading, for reasons

including but not limited to the fact that the rings worn by Dean were not such symbols and

Defendants failed to properly investigate and confirm the nature of the rings worn by Dean or

purposely misrepresented said rings to sensationalize his Internet post and video.

       103.    As General Defamation, Defendants, in their publications, randomly constructed

every possible way to defame the Plaintiff, no matter how inconsistent, including failure to

investigate or fact-check whether Dean was present at the event as a member of any organization

rather than as a private individual and stating falsely as a fact that Dean was present as a member

of groups generally vilified in public opinion;

       104.    As General Defamation, Defendants, in their publications, implied that Dean was

involved is a public altercation without confirming or fact-checking whether any public

altercation occurred and whether Dean was involved in it;

       105.    As General Defamation, Defendants, in their publications, failed to investigate or

fact-check whether the rings worn by Dean were in fact “symbols of the Nazi regime”, a claim

that could easily have been checked and would have been disproved by a minimum amount of

research. Defendants failed to properly investigate and confirm the nature of their statements

regarding Dean.
Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 28 of 33 PageID 28



        106.   As General Defamation, Defendants, in their publications, through gross

negligence, failed to properly investigate or fact-check their statements, or purposely, in order to

sensationalize their respective publications, misrepresented the facts in their statements about

Dean.

                                  THIRD CAUSE OF ACTION

                             Common Law Defamation by Implication

        107.   Plaintiff repeats and re-alleges each and every allegation of the foregoing

paragraphs as if fully set forth herein.

        108.   Defendants have defamed Plaintiff by knowingly, intentionally, willfully, or

negligently publishing statements about the Plaintiff which they knew or should have known to

be false or misleading.

        109.   For Defamation by Implication: “... [L]iterally true statements can be defamatory

where they create a false impression. This variation is known as Defamation by Implication and

has a longstanding history in defamation law.” See Jews for Jesus, Inc. v. Rapp, 997 So.2d 1098,

1106 (Fla. 2008). Defamation by Implication occurs when a publication states facts that are

literally true, but produces a defamatory meaning apparent from a plain reading of the

publication in its entirety. See Chapin v. Knight-Ridder, Inc. 993 F.3d 1087 (4th Cir. 1993).

        110.   Pleading in the alternative, Plaintiff re-alleges that each of the statements alleged

under the First and Second Causes of Action, supra, are in the alternative also Defamation by

Implication under Florida law.

        111.   Plaintiff thus alleges here that if the Court finds that any of the statements, labeled

First through Third, above do not constitute Defamation Per Se or General Defamation, then in
Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 29 of 33 PageID 29



the alternative the Plaintiff re-alleges here that any and all such statements not constituting as

Defamation Per Se or General Defamation are Defamation by Implication against the Plaintiff.

        112.   Plaintiff therefore re-alleges and incorporates by reference as if set forth fully

herein each and all of the statements labeled First through Third, above.

        113.   Across the examples of libelous statements from his Facebook Posts and

YouTube Video, Defendants published that the Plaintiff participated in a public altercation, wore

symbols of the Nazi regime, and was aligned with organizations generally vilified by the public.

        114.   Thus, Defendants libeled and slandered Dean by implying that Dean‟s alleged

participation in in a public altercation, alleged wearing of symbols of the Nazi regime, and

alleged alignment with organizations generally vilified by the public made Dean unqualified to

do his job as principal of a school attended predominantly by minority students.

                                 FOURTH CAUSE OF ACTION

                   Common Law Intentional Infliction of Emotional Distress

        115.   Plaintiff repeats and re-alleges each and every allegation of the foregoing

paragraphs as if fully set forth herein.

        116.   Defendants‟ knowing and intentional publication of the harmful statements

against the Plaintiff have foreseeably and proximately caused the Plaintiff emotional distress.

        117.   Defendants‟ intentional actions were committed with the knowledge that they

would cause extreme physical pain and suffering and cause severe emotional distress to the

Plaintiff.

        118.   Defendants‟ actions were willful, malicious, deliberate, and were done with

reckless or negligent indifference to the likelihood that such behavior would cause severe

emotional distress and with utter disregard for the consequences of such actions.
Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 30 of 33 PageID 30



                                    FIFTH CAUSE OF ACTION

                Common Law Tortious Interference with Prospective Advantage

       119.    Plaintiff repeats and re-alleges each and every allegation of the foregoing

paragraphs as if fully set forth herein.

       120.    Defendants understood that Plaintiff was pursuing a career in education and

education administration, with a focus on assisting minority students.

       121.    Defendants were aware that their publication of false and misleading statements

about Dean harmed Dean‟s career and livelihood and his ability to earn a living in the field of

education.

       122.    Defendants‟ defamation disparaged Plaintiff‟s ability to work with students,

particularly minority students, by implying that Plaintiff‟s activities and affiliations were racist.

       123.    Defendants acted knowingly, willfully, and with reckless and negligent disregard

of the harm that their publication of their false statements would cause to Dean‟s livelihood,

career, and ability to earn a living, including his then current employment at Crescent Leadership

Academy, and future employment as an educator and school administrator.

       124.    Defendants acted with the intentional malicious purpose of defaming Plaintiff

Dean as a way to cause Dean to lose his employment because of Defendants‟ disagreement with

those in opposition to the Monument removal, with whom Defendants disagree in pursuit of their

ideological and political agenda.

                                    SIXTH CAUSE OF ACTION

                              Common Law Assault (Apprehension)

       125.    Plaintiff repeats and re-alleges each and every allegation of the foregoing

paragraphs as if fully set forth herein.
Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 31 of 33 PageID 31



       126.    Defendants‟ publication of the defamatory factual statements have placed Dean‟s

life at risk by revealing and disclosing him to public notice by Antifa, which has been identified

by the Office of Homeland Security as a terrorist organization, and other violent terrorist groups,

in Florida, domestically, and internationally.

       127.    Antifa has openly pledged to terrorize and inflict bodily harm (“punch”) persons

identified as “Nazis.”

       128.    Defendants have subjected Dean to an open call that any and all militant Antifa

should kill or do bodily harm to Dean.

       129.    Defendants have placed Dean in immediate fear of bodily harm, injury, and death

to him and his family members.

       130.    Defendants‟ tortious actions alleged herein were furthered and aided and abetted

by members of the press who want to destroy Dean as a perceived member of a group vilified by

the public.

                         DAMAGES WITH REGARD TO ALL COUNTS

       131.    As a direct and proximate result of the intentional, willful, malicious or negligent

actions of Defendants, Dean demands judgment be entered against Defendants including an

award of compensatory and actual damages in an amount to be determined at trial, as pled below,

punitive damages, reasonable attorney‟s fees, pre-judgment interest, post-interest and costs, and

such other relief as the Court may deem just and proper.

       132.    As a result of Defendants‟ actions, Dean suffered significant personal harm,

including to his professional endeavors and prospects, career, and finances.
Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 32 of 33 PageID 32



       133.    As just one example, Dean was in fact terminated from his employment, forced to

leave the City of New Orleans, move to the state of Florida, and begin a career in a profession

unrelated to his chosen field of education.

       134.    Dean had obtained an undergraduate degree in Social Science and a Master‟s

Degree in History. He obtained a post-graduate certificate in Executive School Leadership,

which was a one-year program conducted by the National Institute of School Leadership. He

then worked for Rite of Passage for eleven (11) years at four (4) different schools, working his

way up from teacher to the position of principal. Rite of Passage operates Charter Schools

focusing on troubled, at-risk, and vulnerable youth. Dean was highly respected member of his

profession and an acclaimed teacher and administrator at each of the schools at which held

positions while employed by Rite of Passage. Dean will show that both he and the schools with

which he was involved received acclamations and accolades during his involvement with each.

       135.    As a result of his education and employment history, Dean would be employable

in high paying jobs but for the defamation of his character and other tortious actions by the

Defendants.

       136.    Defendants‟ conduct was unreasonable and outrageous, exceeds the bounds

tolerated by decent society, and was done willfully, maliciously, and deliberately, or with

reckless indifference or negligence, to cause Plaintiff severe mental and emotional pain, distress,

and anguish and loss of enjoyment of life, so as to also justify the award of punitive and

exemplary damages.

                                    PRAYER FOR RELIEF

       With regard to all counts, Plaintiff demands that judgment be entered against Defendants,

for compensatory and actual damages in excess of $3,000,000 U.S. Dollars resulting from their
Case 3:19-cv-00566-TJC-JRK Document 1 Filed 05/15/19 Page 33 of 33 PageID 33



financial, reputational, emotional and professional injury to Plaintiff, as well as equitable relief

as may be appropriate, and such other relief the Court may deem just and proper. Plaintiff further

prays for an award of punitive damages in an amount in excess of $15,000,000 U.S. Dollars, to

punish Defendants for their outrageous, deceitful, unprecedented, vicious, and malicious conduct

toward Dean designed so Defendants can reap huge profits for their defamatory works.

Defendants‟ actions have left Plaintiff in ruins. Large punitive damages will deter Defendants

from committing such egregious acts in the future against Dean and others similarly situated.

                                         JURY DEMAND

       Plaintiff respectfully demands a jury trial on all issues so triable.

Dated: May 15, 2019                            Respectfully submitted,

                                               /s/ Augustus Invictus__________________
                                               Augustus Invictus, Esq. – Trial Counsel
                                               Florida Bar No. 98586
                                               The Law Office of Augustus Invictus, Esq.
                                               44489 Town Center Way, Suite D478
                                               Palm Desert, CA 92260
                                               Phone: (310) 824-3725
                                               Email: InvictusPA@protonmail.com
                                               Attorney for Plaintiff
